 In the Matter of FENSKE BROS., INC.,andFURNITURE, WOODWORKERSFINISHERS UNION, LOCAL 18-B, OF THE UPHOLSTERERS INTERNA-TIONAL UNION' OF NORTH AMERICA, AFFILIATED WITH THE AMERICANFEDERATION OF LABORandUNITEDFURNITURE WORKERS OF AMERICA,LOCAL 18-B,AFFILIATED WITH THECONGRESSOFINDUSTRIAL ORGANI-ZATTONSCase No. B-181AMENDMENT TO SECOND DIRECTION OF ELECTIONSeptember 19,1940On August 26, 1940, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election in this proceeding,', the election to be held withinthirty (30) days from the date of this Second Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion (Chicago, Illinois).The Board, at the request of the Regional Director, hereby amendsthe Second Direction of Election, strik'ing therefrom the words "thirty(30) days" and substituting therefor the words "sixty (60) days.?'1 26 N L.R B. 1391.27 N. L.R. B, No. 75.333.